Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 29, 2021 has been entered.
Status of Claims
In response to the examiner’s amendment, the status of the claims are as follows:
Claims 1, 7, 16, 19 have been amended.
Claims 3, 4, 12 – 15, 17, 18 have been cancelled.
Claims 21 – 28 are new.
Claims 1, 2, 5 – 11, 16, and 19 – 28 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Bradley D. Baugh on July 28, 2021 and followed up via e-mail on August 3, 2021.  An additional phone call was made on August 5, 2021 to further clarify the method claims in order to make the claims patent eligible.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With regards to patent eligibility under 35 USC 101, the claimed invention is integrated into a practical application as the additional recited elements provides a particular method of training a machine learning model for the purpose of estimating resource demand, specifically, healthcare resources.  The claimed invention resolves the problem found in the healthcare field regarding the management of resources by providing a tool that can be trained to more accurately estimate resource demand and ensuring effective and timely healthcare resources by reducing supply shortages and emergencies resulting therefrom.  The particular method for training the model allows for the proper determination of resource demand based on particular templates that correspond to a particular source from amongst a plurality of sources that is matched to a data format, applying keywords to identify data corresponding to a source, or applying a learned model to a source, in order to convert entity features and relationships into vectorized representations of an entity so as to train a model, evaluate the trained model, and select a trained model.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The claims received on July 22, 2021 have been replaced with the following:

1.	A method for estimating a resource demand, the method comprising:
one or more processors performing the steps comprising:
extracting data from a plurality of sources by applying a set of one or more rules correlated to at least some of the sources from the plurality of sources by performing one or more steps comprising:

applying one or more keywords from a list of keywords to identify corresponding data in the source; and
applying a learned model to the source, wherein the set of one or more rules represent the learned model;
using at least some of the extracted data to generate records; 
assigning one or more labels to each record based upon a category associated with the record or corresponding to at least some of the data contained in the record to obtain labeled records;
identifying one or more entities within each labeled record by applying to a labeled record one or more techniques correlating to that label for identifying an entity or entities;
generating, from the labeled records, entity features and relationships between two or more entities by correlating data from the labeled records that are related to the two or more entities that are identified in labeled records;
for each entity of a set of entities identified in the labeled records, using (1) matrix manipulation on a matrix that represents entity features and relationships between two or more entities, (2) a machine learning 
using vectorized representations of entities and resource data to train a set of models using a first set of data;
evaluating each trained model of the set of models using an evaluation set of data; and
selecting a trained model from the set of models based on evaluations. 
2.	The method of claim 1, further comprising retraining the selected trained model.
5.	The method of claim 1, wherein the step of extracting the data further comprises:
assessing a reliability factor for a source; and
in response to determining a low reliability factor for the source, excluding data from that source to improve data reliability.
6.	The method of claim 1, wherein the step of generating entity features and relationships comprises combining data from at least two of the plurality of sources.
7.	The method of claim 1, wherein the step of generating entity features and relationships comprises at least one of correlating or aligning data from two or more of the plurality of sources.
8.	The method of claim 1, wherein the resource data is represented as one or more rule-based limitations, which are used as constraints in the model. 

10.	The method of claim 1, wherein an entry in the matrix represents a relationship between entities.
11.	The method of claim 10, further comprising applying matrix decomposition or matrix factorization to one or more matrices to generate a vectorized representation for an entity.
16.	A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising:
extracting data from a plurality of sources by applying a set of one or more rules correlated to at least some of the sources from the plurality of sources by performing one or more steps comprising:
applying a template that is source specific for extracting data from the source, wherein the template is source specific by being matched to a data format for a website, webpage, datastore, or device, or is matched to one or more Application Programming Interfaces (APIs) for a website, webpage, datastore, or device;
applying one or more keywords from a list of keywords to identify corresponding data in the source; and
applying a learned model to the source, wherein the set of one or more rules represent the learned model;

assigning one or more labels to each record based upon a category associated with the record or corresponding to at least some of the data contained in the record to obtain labeled records;
identifying one or more entities within each labeled record by applying to a labeled record one or more techniques correlating to that label for identifying an entity or entities;
generating, from the labeled records, entity features and relationships between two or more entities by correlating data from the labeled records that are related to the two or more entities that are identified in labeled records;
for each entity of a set of entities identified in the labeled records, using (1) matrix manipulation on a matrix that represents entity features and relationships between two or more entities, (2) a machine learning model that receives one or more entity features that are related with one or more features of one or more other entities and outputs the vectorized representation of the entity features and relationships, or (3) both to convert the entity features and relationships between two or more entities into the vectorized representation of the entity;
using vectorized representations of entities and resource data to train a set of models using a first set of data;
evaluating each trained model of the set of models using an evaluation set of data; and

19.	The non-transitory computer-readable medium or media of claim 16, wherein the step of generating entity features and relationships comprises at least one of correlating or aligning data from two or more of the plurality of sources.
20.	The non-transitory computer-readable medium or media of claim 16, wherein the resource data is represented as one or more rule-based limitations, which are used as constraints in the model. 
21.	The non-transitory computer-readable medium or media of claim 16, further comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising:
 retraining the selected trained model.
22.	The non-transitory computer-readable medium or media of claim 16, wherein the step of extracting the data further comprises:
assessing a reliability factor for a source; and
in response to determining a low reliability factor for the source, excluding data from that source to improve data reliability.
23.	The non-transitory computer-readable medium or media of claim 16, wherein the step of generating entity features and relationships comprises combining data from at least two of the plurality of sources.
24.	A system comprising:
one or more processors; and 

extracting data from a plurality of sources by applying a set of one or more rules correlated to at least some of the sources from the plurality of sources by performing one or more steps comprising:
applying a template that is source specific for extracting data from the source, wherein the template is source specific by being matched to a data format for a website, webpage, datastore, or device, or is matched to one or more Application Programming Interfaces (APIs) for a website, webpage, datastore, or device;
applying one or more keywords from a list of keywords to identify corresponding data in the source; and
applying a learned model to the source, wherein the set of one or more rules represent the learned model;
using at least some of the extracted data to generate records; 
assigning one or more labels to each record based upon a category associated with the record or corresponding to at least some of the data contained in the record to obtain labeled records;
identifying one or more entities within each labeled record by applying to a labeled record one or more techniques correlating to that label for identifying an entity or entities;

for each entity of a set of entities identified in the labeled records, using (1) matrix manipulation on a matrix that represents entity features and relationships between two or more entities, (2) a machine learning model that receives one or more entity features that are related with one or more features of one or more other entities and outputs the vectorized representation of the entity features and relationships, or (3) both to convert the entity features and relationships between two or more entities into the vectorized representation of the entity;
using vectorized representations of entities and resource data to train a set of models using a first set of data;
evaluating each trained model of the set of models using an evaluation set of data; and
selecting a trained model from the set of models based on evaluations. 
25.	The system of claim 24, further comprising retraining the selected trained model.
26.	The system of claim 24, wherein the step of extracting the data further comprises:
assessing a reliability factor for a source; and
in response to determining a low reliability factor for the source, excluding data from that source to improve data reliability.

28.	The system of claim 24, wherein the step of generating entity features and relationships comprises at least one of correlating or aligning data from two or more of the plurality of sources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Schmidtler et al. (US PGPub 2008/0082352 A1); Holmes (WO 2011/049886) – which is directed towards the utilization of support vector machine classification with machine learning for performing classification and management of medical records based on medical diagnosis
Zhu et al. (US PGPub 2017/0308613 A1) – which is directed to the utilization of support vector machines and training for classification modeling
Cao et al. (Supply Chain Risk Assessment based on Support Vector Machine) – which is directed towards the utilization of support vector machines and training for use in supply chain management
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/5/2021